 Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 1 of 15 PageID: 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


ALEXIS SANCHEZ, on behalf of himself and all              Civil Case Number: _____________
others similarly situated,

                       Plaintiff(s),                                CIVIL ACTION

                                                        CLASS ACTION COMPLAINT AND
                     -against-                            DEMAND FOR JURY TRIAL

HUNTER WARFIELD, INC.,

                       Defendant(s).


                          LOCAL CIVIL RULE 10.1 STATEMENT

       1.      The mailing addresses of the parties to this action are:

               ALEXIS SANCHEZ
               PO Box 5852
               Clark, New Jersey 07066

               HUNTER WARFIELD, INC.
               4620 Woodland Corporate Boulevard
               Tampa, Florida 33614

                                 PRELIMINARY STATEMENT

       2.      Plaintiff on behalf of himself and all others similarly situated (“Plaintiff”), by and

through his attorneys, alleges that the Defendant, HUNTER WARFIELD, INC. (“HUNTER

WARFIELD”) and JOHN DOES 1-25 their employees, agents and successors (collectively

“Defendants”) violated 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act

(hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive and

unfair practices.




                                           Page 1 of 13
 Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 2 of 15 PageID: 2




                                 JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        4.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.

                                          DEFINITIONS

        5.       As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                             PARTIES

        6.       Plaintiff is a natural person, a resident of Union County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

        7.       HUNTER WARFIELD maintains a location at 4620 Woodland Corporate

Boulevard, Tampa, Florida 33614.

        8.       HUNTER WARFIELD uses the instrumentalities of interstate commerce or the

mails to engage in the principal business of collecting debt and/or to regularly engage in the

collection or attempt to collect debt asserted to be due or owed to another.

        9.       HUNTER WARFIELD is a “Debt Collector” as that term is defined by 15 U.S.C.

§ 1692(a)(6).

        10.      John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series



                                            Page 2 of 13
 Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 3 of 15 PageID: 3




of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                               CLASS ACTION ALLEGATIONS

       11.      Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of himself and all New Jersey consumers and their successors in interest (the

“Class”), who were sent debt collection letters and/or notices from the Defendant, in violation of

the FDCPA, as described in this Complaint.

       12.      This Action is properly maintained as a class action. The Class is initially defined

as:

                   All New Jersey consumers who were sent letters and/or notices
                   from HUNTER WARFIELD, which asserted that interest at the
                   rate of 6% was accruing on the debt it was attempting to collect
                   and which included the alleged conduct and practices described
                   herein.

                   The class definition may be subsequently modified or refined.

                   The Class period begins one year prior to the filing of this Action.

       13.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                   a. Numerosity: The Class is so numerous that joinder of all members is

                       impracticable because there are hundreds and/or thousands of persons who

                       were sent debt collection letters and/or notices from the Defendant(s) that

                       violate specific provisions of the FDCPA. Plaintiff is complaining about a

                       standard form letter and/or notice that was sent to at least fifty (50)

                       persons (See Exhibit A). The undersigned has, in accordance with FRCP




                                            Page 3 of 13
Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 4 of 15 PageID: 4




                Rule 5.2, redacted the financial account numbers and/or personal

                identifiers in said letter.

             b. Commonality: There are questions of law and fact common to the class

                members which predominate over questions affecting any individual Class

                member.       These common questions of law and fact include, without

                limitation:

                i.      Whether the Defendants violated various provisions of the

                        FDCPA;

                ii.     Whether Plaintiff and the Class have been injured by the

                        Defendants' conduct;

                iii.    Whether Plaintiff and the Class have sustained damages and are

                        entitled to restitution as a result of Defendants' wrongdoing and if

                        so, what is the proper measure and appropriate statutory formula to

                        be applied in determining such damages and restitution; and

                iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

             c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                the same operative facts and are based on the same legal theories.

             d. Adequacy of Representation: Plaintiff has no interest adverse or

                antagonistic to the interest of the other members of the Class. Plaintiff will

                fairly and adequately protect the interest of the Class and has retained

                experienced and competent attorneys to represent the Class.




                                      Page 4 of 13
 Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 5 of 15 PageID: 5




        14.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.

        15.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class

Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

        16.     Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                    STATEMENT OF FACTS

        17.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

        18.     At some time prior to July 6, 2021, Plaintiff allegedly incurred a financial

obligation to LAMBERTS MILL VILLAGE ASSOCIATES (“LAMBERTS MILL VILLAGE”)

- a residential landlord and/or apartment provider.

        19.     The LAMBERTS MILL VILLAGE obligation arose out of a transaction, in which

money, property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.

        20.     Plaintiff incurred the LAMBERTS MILL VILLAGE obligation by obtaining

goods and services which were primarily for personal, family and household purposes.



                                            Page 5 of 13
 Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 6 of 15 PageID: 6




       21.     The LAMBERTS MILL VILLAGE obligation did not arise out of a transaction

that was for non-personal use.

       22.     The LAMBERTS MILL VILLAGE obligation did not arise out of a transaction

that was for business use.

       23.     The LAMBERTS MILL VILLAGE obligation is a "debt" as defined by 15 U.S.C.

§ 1692a(5).

       24.     LAMBERTS MILL VILLAGE and/or its predecessor is a "creditor" as defined by

15 U.S.C. § 1692a(4).

       25.     On or before July 6, 2021, the LAMBERTS MILL VILLAGE obligation was

referred to HUNTER WARFIELD for the purpose of collection.

       26.     HUNTER WARFIELD uses the instrumentalities of interstate commerce or the

mails to engage in the principal business of collecting debt and/or to regularly engage in the

collection or attempt to collect debt asserted to be due or owed to another.

       27.     Defendants caused to be delivered to Plaintiff a letter dated July 6, 2021, which

was addressed to Plaintiff. A copy of said letter is annexed hereto as Exhibit A, which is fully

incorporated herein by reference.

       28.     The July 6, 2021 letter was sent to Plaintiff in connection with the collection of

the LAMBERTS MILL VILLAGE obligation.

       29.     The July 6, 2021 letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       30.     Upon receipt, Plaintiff read and relied on the statements contained the July 6,

2021 letter.

       31.     The July 6, 2021 letter provided the following information regarding the balance

claimed due on the LAMBERTS MILL VILLAGE obligation:



                                           Page 6 of 13
 Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 7 of 15 PageID: 7




       Interest                       $327.68
       Balance Due                  $2,349.36

       32.     The July 6, 2021 letter stated in part:

               As of the date of this letter you owe $2,349.36. Because of
               interest at the rate of 6.00%, the amount due on the day you
               pay may be greater. Hence, if you pay the amount shown above,
               an adjustment may be necessary after we receive your check, in
               which event we will inform you. Please contact our office for your
               payoff. [emphasis added]

               THIS IS A COMMUNICATION FROM A DEBT COLLECTOR.
               THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY
               INFORMATION OBTAINED WILL BE USED FOR THAT
               PURPOSE. SEE REVERSE SIDE FOR IMPORTANT
               INFORMATION.

       33.     HUNTER WARFIELD made other collection attempts against Plaintiff within

one year of the filing of the Complaint which demanded or included interest at the rate of 6.00%.

       34.     As of the date of the July 6, 2021 letter, LAMBERTS MILL VILLAGE did not

have the right or authority to assess 6.00% interest on the LAMBERTS MILL VILLAGE

obligation.

       35.     HUNTER WARFIELD knew or should have known that its actions violated the

FDCPA.

       36.     Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.

                         POLICIES AND PRACTICES COMPLAINED OF

       37.     It is Defendants' policy and practice to send written collection communications, in

the form annexed hereto as Exhibit A, which violate the FDCPA, by inter alia:

               (a)    Using false, deceptive or misleading representations or means in
                      connection with the collection of a debt;

                                            Page 7 of 13
 Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 8 of 15 PageID: 8




                 (b)       Threatening to take any action that cannot legally be taken or that is not
                           intended to be taken;

                 (c)       Using unfair or unconscionable means to collect or attempt to collect any
                           debt; and

                 (d)       Making a false representation of the character, amount legal status of the
                           debt.

        38.      Defendants sent written communications in the form annexed hereto as Exhibit A

to at least 50 natural persons in the state of New Jersey within one year of this Complaint.

                                                 COUNT I

                       FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                   1692 et seq. VIOLATIONS

        39.      Plaintiff, on behalf of himself and others similarly situated, repeats and realleges

all prior allegations as if set forth at length herein.

        40.      Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        41.      Defendant’s letters would cause the least sophisticated consumer to be confused

about his or her rights.

        42.      Defendant’s letters would lead the least sophisticated consumer to believe that the

amount due could increase due to interest.

        43.      Defendant’s collection letters were designed to cause the least sophisticated

consumer to believe that the balance of the LAMBERTS MILL VILLAGE obligation could

increase due to interest.

        44.      Defendants’ representation that the amount due could increase due to interest

when in fact the amount due could not increase legally or otherwise violated various provisions




                                                Page 8 of 13
 Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 9 of 15 PageID: 9




of the FDCPA including but not limited to: 15 U.S.C. § 1692e; §1692e(2)(A); §1692e(5); and §

1692e(10).

       45.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by using any false,

deceptive or misleading representation or means in connection with their attempts to collect

debts from Plaintiff and others similarly situated.

       46.     Defendants violated 15 U.S.C. § 1692e of the FDCPA in connection with their

communications to Plaintiff and others similarly situated.

       47.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing that

the balance could increase due to interest.

       48.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely representing that

the balance was subject to increase due to the assessment of interest at the rate of 6.00%.

       49.     Defendant’s false, misleading and deceptive statement(s) is material to the least

sophisticated consumer.

       50.     Section 1692e(2)(A) of the FDCPA prohibits a debt collector from making a false

representation of the character, amount or legal status of a debt.

       51.     Defendants violated 15 U.S.C. § 1692e(2)(A) by making false representations of

the character, amount and legal status of the debt.

       52.     Defendants violated 15 U.S.C. § 1692e(2)(A) by falsely representing that the

balance could increase due to interest.

       53.     As described herein, Defendants violated 15 U.S.C. § 1692e(2)(A).

       54.     Section 1692e(5) of the FDCPA prohibits a debt collector from threatening to take

any action that cannot legally be taken or that is not intended to be taken.




                                              Page 9 of 13
Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 10 of 15 PageID: 10




       55.     Defendants violated 15 U.S.C. § 1692e(5) by threatening to increase the amount

due by interest without the legal or contractual authority to do so.

       56.     As described herein, Defendants violated 15 U.S.C. § 1692e(5).

       57.     Section 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

       58.     Defendants violated 15 U.S.C. § 1692e(10) stating that the amount due could

increase due to interest without the legal or contractual authority to do so.

       59.     As described herein, Defendants violated 15 U.S.C. § 1692e(10).

       60.     Defendants’ conduct as described herein constitutes unfair or unconscionable

means to collect or attempt to collect any debt.

       61.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

       62.     Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

       63.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       64.     Plaintiff and others similarly situated were sent letters, which could have affected

their decision-making with regard to the debt.

       65.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       66.     Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:



                                           Page 10 of 13
Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 11 of 15 PageID: 11




                (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and his attorneys as Class Counsel;

                (b)     Awarding Plaintiff and the Class statutory damages;

                (c)     Awarding Plaintiff and the Class actual damages;

                (d)     Awarding pre-judgment interest;

                (e)     Awarding post-judgment interest.

                (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.


                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: August 14, 2021                                Respectfully submitted,

                                              By:     s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff




                                           Page 11 of 13
Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 12 of 15 PageID: 12




                      CERTIFICATION PURSUANT TO LOCAL RULE 11.2

       I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: August 14, 2021
                                                      s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff




                                            Page 12 of 13
Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 13 of 15 PageID: 13




              EXHIBIT

                                 A


                                Page 13 of 13
Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 14 of 15 PageID: 14
Case 2:21-cv-15315-ES-LDW Document 1 Filed 08/14/21 Page 15 of 15 PageID: 15
